Case 1:20-cv-22667-RNS Document 52 Entered on FLSD Docket 12/23/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:20-cv-22667-RNS

   FONTAINEBLEAU FLORIDA HOTEL, LLC,

                 Plaintiff,

          v.

   THE SOUTH FLORIDA HOTEL AND CULINARY
   EMPLOYEES WELFARE FUND, and UNITE HERE,
   LOCAL 355,

                 Defendants.
   WENDI WALSH, MICHAEL J. D’ANGELO, JEREMY
   CRUZ HAICKEN, and GEORGE GREENE as Trustees
   of THE SOUTH FLORIDA HOTEL AND CULINARY
   EMPLOYEES WELFARE FUND,

                 Counter Plaintiffs,

          v.

   FONTAINEBLEAU FLORIDA HOTEL, LLC,

                 Counter Defendant.
   UNITE HERE, LOCAL 355,

                 Counterclaim Plaintiff,

          v.

   FONTAINEBLEAU FLORIDA HOTEL, LLC; DOES 1-
   50,

                 Counterclaim Defendants.


                               JOINT INTERIM STATUS REPORT

        Counter-Defendant Fontainebleau Florida Hotel, LLC (“Fontainebleau”) and Counter-

  Plaintiffs UNITE HERE, Local 355 (“Local 355”); The South Florida Hotel and Culinary

  Employees Welfare Fund (the “Fund”); and Wendi Walsh, Michael J. D’Angelo, Jeremy Cruz

  Haicken and George Greene as Trustees of the Fund (“Trustees”) (collectively, the “Counter-
Case 1:20-cv-22667-RNS Document 52 Entered on FLSD Docket 12/23/2020 Page 2 of 3




  Plaintiffs”), pursuant to the Court’s Scheduling Order and Order of Referral to Mediation [DE 37]

  entered on September 17, 2020, submit this Joint Interim Status Report addressing the following

  issues.

  a)        Have all defendants been served? Yes.

  b)        Have all defendants responded to the complaint? Yes. The Fund and Trustees have

  filed an Answer and Counterclaim to the original Complaint [DE 18] and Fontainebleau has

  answered the Fund’s Counterclaim [DE 22]. Local 355 likewise filed an Answer to the original

  Complaint [DE 17] and Fontainebleau has answered Local 355’s Counterclaim [DE 23].

  Fontainebleau’s first amended complaint has been dismissed, so only the counterclaims remain in

  the case.

  c)        If this is a class action, has a motion for class certification been filed? This is not a

  class action.

  d)        Have the parties agreed on and selected a mediator? Have the parties agreed upon a

  place, date, and time for mediation? The parties have not agreed on nor selected a mediator but

  will select a mediator and select a place, date, and time for mediation by the current due date of

  March 11, 2021, and will complete mediation by May 20, 2021.

  e)        Have the parties engaged in informal settlement negotiations? The parties have

  engaged in some informal settlement negotiations, which reached an impasse in September 2020.

  The prospects for a resolution through informal means is undetermined.

  f)        Describe the status of discovery conducted to date, and identify whether the parties

  reasonably believe they will be able to complete discovery by the Court’s deadline. The

  parties have exchanged Initial Disclosures pursuant to Fed. R. Civ. P. 26 and have served written




                                                    2
Case 1:20-cv-22667-RNS Document 52 Entered on FLSD Docket 12/23/2020 Page 3 of 3




  discovery requests and responses to same. The parties believe they will be able to complete all

  fact discovery by the present deadline of April 22, 2021.

  g)        Identify any other issues that the Court should be aware of that may affect the

  resolution of this matter or the schedule as currently set. There are no pending motions in this

  matter.

   Dated: December 23, 2020.

       SUGARMAN & SUSSKIND, P.A.                        OGLETREE, DEAKINS, NASH, SMOAK &
                                                        STEWART, P.C.
       By: /s/ D. Marcus Braswell, Jr.
          D. Marcus Braswell, Jr., FL 46160             By: /s/ Charles E. Engeman
          Howard S. Susskind, FL 184696                    Charles E. Engeman
          100 Miracle Mile, Suite 300                      (admitted Pro Hac Vice)
          Coral Gables, FL 33134                           The Tunick Building
          Telephone: (305) 529-2801                        1336 Beltjen Road, Suite 201
          Facsimile: (305) 447-8115                        St. Thomas, USVI 00802
          Email: mbraswell@sugarmansusskind.com            Telephone: (340) 714-1233
                  hsusskind@sugarmansusskind.com           Facsimile: (340) 714-1245
                                                           Email: Charles.Engeman@ogletree.com
       Attorneys for Counter Plaintiff The South
       Florida Welfare Fund, Counter Plaintiffs Fund    By: /s/ Russell S. Buhite
       Trustees, and Counter Plaintiff UNITE HERE,         Russell S. Buhite, FL 831085
       Local 355                                           1201 Third Avenue, Suite 5150
                                                           Seattle, WA 98101
                                                           Telephone: (206) 693-7057
       McCRACKEN, STEMERMAN &                              Facsimile: (206) 693-7058
       HOLSBERRY, LLP                                      Email: Russell.Buhite@ogletree.com

       By: /s/ Kristin L. Martin                        Attorneys for Counter Defendant Fontainebleau
          Kristin L. Martin, CA Bar No. 206528          Hotel Florida, LLC
          (admitted Pro Hac Vice)
          595 Market Street, Suite 800
          San Francisco, CA 94105
          Telephone: (415) 597-7200
          Facsimile: (415) 597-7201
          Email: klm@msh.law

       Attorneys for Counter Plaintiff UNITE HERE,
       Local 355




                                                  3
